OPINION — AG — 20 O.S. 1977 Supp., 106.4 [20-106.4](B) AND 12 O.S. 1977 Supp., 449 [12-449] ARE VALID AND CURRENTLY IN FORCE IN OKLAHOMA., THE RATE OF COMPENSATION PRESCRIBED IN 20 O.S. 1977 Supp., 106.4 [20-106.4](B)AS THE MAXIMUM RATE CHARGEABLE FOR TRANSCRIPTION OF JUDICIAL PROCEEDINGS HAS APPLICATION TO A DEPOSITION TAKEN PURSUANT TO 12 O.S. 1977 Supp., 449 [12-449] ONLY IN THAT THE RATE PRESCRIBED THEREBY IS THE MAXIMUM RATE THAT CAN BE TAXED AS COSTS IN A CASE WHEREIN THE DEPOSITIONS ARE TAKEN AND THE COURT ASSESSES THE COSTS TO A PARTY TO THE ACTION OTHER THAN THE ONE ON WHOSE BEHALF THE DEPOSITIONS WERE TAKEN. (WILLIAM DON KISER)